Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the application 16/544,337 filed on 08/19/2019.
Claims 1-24 have been examined and are pending in this application.
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 09/18/2020, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 17-24 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Regarding claim 17, claim 17 recites “A machine-readable medium including instructions……” claims 17 is rejected under 35 U.S.C. 101 because the claim is directed to non-statutory subject matter. The specification does not explicitly define as to what type paragraph [0091], the specification provides some examples regarding different kinds of machine readable medium; the specification does not explicitly exclude transitory/propagated medium from the claimed machine-readable storage medium. Broadly interpreted, a “machine-readable medium” can be any means that include propagate and transmission signals, which are non-eligible subject matter under 35 U.S.C. 101. Therefore, the claims are directed to non-statutory subject matter. The Examiner respectfully suggests that the claims be amended to either “A non-transitory machine-readable storage medium” or “a computer readable storage device” to make the claim statutory under 35 USC 101.
      Regarding claims 18-24, claims 18-24 are also rejected under 35 U.S.C. 101 for the same reasons.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C.
102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 
Claims 1, 5-9, 13-17 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kondo (US 2015/0074329) and in view of Borchers (US 2014/0164677).
Regarding claim 1, Kondo discloses a memory device that implements obfuscated logical-to-physical (L2P) mapping, the memory device (Kondo fig. 1, (200, 211) par. 0034 and 0282; The NAND memory 210 has a Logical-to-Physical (L2P) address conversion table (to be referred to as "L2P table" hereinafter. The device controller #200 encrypts an L2P table entry in response to “More specifically, an L2P table entry is preferably encrypted and registered at timings of the following operations) 211 and a data area 212) comprising: 
processing circuitry (Kondo par. 0038 and fig. 1; device controller (200)); and 
storage that includes instructions, the instructions, when executed by the processing circuitry (Kondo par. 0040 and 0042; device controller (200); the device controller principal part 202 is configured by, for example, a microcomputer unit including an arithmetic device and storage device. The arithmetic device executes a control program, for example, firmware pre-stored in the storage device to implement functions as the device controller principal part 20), configured the processing circuitry to: 
execute a command and change physical address of a memory device corresponds to a logical address (Kondo par. 0040, 0259 and 0263; The arithmetic device executes a control program, for example, firmware pre-stored in the storage device to implement functions as the device controller principal part 20. The L2P table entry is address conversion information which associates a physical address and logical address with each other, as described above and Generation of the L2P table occurs when data is stored in a new area in the data area 212 of the NAND memory 210. See also par. 0034); 
obfuscate (encrypted) the change as part of an obfuscated L2P map (data is stored in a new area) for the memory device (Kondo par. 00259, 0261 and fig.23; Generation of the L2P table occurs when data is stored in a new area in the data area 212 of the NAND memory 210  and The device controller 200 outputs a generated L2P table entry to the encryption circuit 2301. The L2P table entry input to the encryption circuit 2301 is encrypted (scrambled) by the encryption circuit 2301, and is then output to the NAND memory 210. See also par. 0253); 
write the change to storage on the memory device (Kondo par. 0263 and Fig. 23; The encrypted L2P table entry is stored in the L2P table 211 in the NAND memory 210); and 
provide the change to a host from the storage (Kondo par. 0266-0268; the device controller 200 reads a required L2P table entry from the L2P table 211, and transfers the read entry to the host device 1. See also par. 0275).  
Kondo teaches execute a command that results in a change as to which physical address of a memory device corresponds to a logical address and obfuscating the change as part of an obfuscated L2P map (Kondo par. 0040, 0259, 0263). However, Kondo does 
However, in an analogous art, Borchers discloses wherein execute a command that results in a change as to which physical address of a memory device corresponds to a logical address (Borchers par. 0003-0004; The memory controller may be configured to receive write commands from a driver on the host, where the write commands are initiated by the application running on the host and the write commands from the driver include logical memory addresses that refer to the logical locations on the flash memory devices and physical memory addresses that designate locations on the flash memory device for data to be written, translate the logical addresses to physical memory addresses using the logical to physical address translation map).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the update the logical to physical address translation map of Kondo using the update the logical to physical address translation map taught in Borchers in order to update the logical to physical address translation map (Borchers par. 0003).
Regarding claim 5, Kondo and Borchers disclose the memory device of claim 1, 
Kondo further discloses wherein the instructions configure the processing circuitry to de-obfuscate a portion of the L2P map from a non- volatile storage array to volatile memory to perform an operation on the memory device, the operation being one (Kondo par. 0088; the CPU 110 executes the OS and user program, and generates a write command for writing data in the host use area 101 in the memory system 2 based on a request from each of these programs).  
Regarding claim 6, Kondo and Borchers disclose the memory device of claim 1, 
Kondo further discloses wherein the instructions configure the processing circuitry to obfuscate the change in response to an idle period of the memory device (Kondo par. 0285; data is transferred to the host device without the intervention of the protection circuit. That is, when data is written in the memory device, the data is protected, and the protected data is written. When data is read from the memory device and is transferred, the read data is transferred intact. See also par. 00259, 0261 and fig.23).  
Regarding claim 7, Kondo and Borchers disclose the memory device of claim 6, 
Kondo further discloses wherein the instructions configure the processing circuitry to obfuscate the change in response to the change resulting in a sub-region of the obfuscated L2P map exceeding a threshold of changes (Kondo par. 0246; data is transferred between the host device 1 and memory system 2, whether or not to protect (for example, to apply encryption or scramble processing to) data to be transferred by the protection circuit is controlled by the control program (for example, firmware). For example, upon transferring data, whether or not to protect the transfer data by the protection circuit is switched according to the storage capacity (buffer size) of the buffer which temporarily holds the transfer data).
Regarding claim 8, Kondo and Borchers disclose the memory device of claim 7, 
Borchers further discloses wherein the instructions configure the processing circuitry to maintaining a map of valid or dirty bits to track changes to the sub-region (Borchers par. 0019; The host device maintains a bitmap, which indicates the pages in the memory devices on the data storage device that are free and occupied).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the update the logical to physical address translation map of Kondo using the update the logical to physical address translation map taught in Borchers in order to update the logical to physical address translation map (Borchers par. 0003).
Regarding claims 9 and 13-16; claims 9 and 13-16 are directed to a method associated with the system claimed in claims 1 and 5-8 respectively. Claims 9 and 13-16 are similar in scope to claims 1 and 5-8 respectively, and are therefore rejected under similar rationale.
Regarding claims 17 and 21-24; claims 17 and 21-24 are directed to a machine readable medium associated with the system claimed in claims 1 and 5-8 respectively. .
Claims 2-4, 10-12 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kondo (US 2015/0074329), in view of Borchers (US 2014/0164677) and further in view of Kruger (US 2015/0067245).
Regarding claim 2, Kondo and Borchers disclose the memory device of claim 1, 
Kondo and Borchers failed to disclose but Kruger discloses wherein, to obfuscate the change as part of the obfuscated L2P map, the instructions configure the processing circuitry to: update a sub-region of a region of the obfuscated L2P map with the change; and re-obfuscate the sub-region (Kruger par. 0042 and 0048;  a logical to physical mapping 214 which associates a logical address (or a set of logical addresses) for each of the logical chunks with a physical address (or a set of physical addresses) and re-encoding module 232 for re-encoding data in a logical chunk with a higher level of error correction protection).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the data storage of Kondo and Borchers using the data storage taught in Kruger in order to improving the endurance of a storage system including a storage medium (e.g., comprising one or more flash memory devices) (Kruger par. 0003).
Regarding claim 3, Kondo, Borchers and Kruger disclose the memory device of claim 2, 
Kondo further discloses wherein a region is a segment of the obfuscated L2P map which the host can request in accordance with a communication protocol between the host and the memory device (Kondo par. 0030; the host device 1 and memory system 2 are connected via a communication path 3. To the memory system 2, a flash memory for an embedded application, which is compliant with a UFS (Universal Flash Storage) standard, SSD (Solid State Drive), or the like is applicable). 
Regarding claim 4, Kondo, Borchers and Kruger disclose the memory device of claim 2, 
Kondo further discloses wherein a sub-region is a smallest number of bits that can be obfuscated by the memory device (Kondo par. 0072, 00259, 0261 and fig.23; a logical block address (LBA) has a data length of 26 bits, and the L2P cache area 300 is referred to using a value of lower 22 bits of the LBA and Generation of the L2P table occurs when data is stored in a new area in the data area 212 of the NAND memory 210  and The device controller 200 outputs a generated L2P table entry to the encryption circuit 2301. The L2P table entry input to the encryption circuit 2301 is encrypted (scrambled) by the encryption circuit 2301, and is then output to the NAND memory 210). 
Regarding claims 10-12; claims 10-12 are directed to a method associated with the system claimed in claims 2-4 respectively. Claims 10-12 are similar in scope to claims 2-4 respectively, and are therefore rejected under similar rationale.
Regarding claims 18-20; claims 18-20 are directed to a machine readable medium associated with the system claimed in claims 2-4 respectively. Claims 18-20 are similar in scope to claims 2-4 respectively, and are therefore rejected under similar rationale.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANCHIT K SARKER whose telephone number is (571)270-7907. The examiner can normally be reached M-F 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARID HOMAYOUNMEHR can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/SANCHIT K SARKER/Examiner, Art Unit 2495